DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 May 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 objected to because of the following informalities: limitation beginning “...a plurality of color filters...” later recites “...encapsulate layer...” which will instead be interpreted as “...encapsulation layer...”  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 of the instant application (hereinafter, instant) is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,763,312 (hereinafter, the patent).

NOTE: [bracketed and bolded roman numerals] used below by the Examiner to identify similar limitations between instant and the patent, are not recited among each of the claims’ limitations on the record. 


Claim 1 of instant


Claim 1 of the patent

A display device comprising: 



[I] a light emitting device layer on a substrate, the light emitting device including a first electrode, 



[II] a bank dividing the first electrode, 

[III] a light emitting layer on the first electrode and the bank, and 

[IV] a second electrode on the light emitting layer; 

[V] an encapsulation layer on the light emitting device layer, the encapsulation layer including at least one inorganic film; 
[VI] a plurality of color filters on the encapsulate layer; 


[VII] a plurality of first touch electrodes and a plurality of second touch electrodes on the plurality of the color filters, the plurality of the first touch electrodes and the plurality of the second touch electrodes overlapping a boundary portion between the plurality of the color filters; 








[VIII] a first touch line provided on the substrate and electrically connected to one end of the first touch electrodes extending in a first direction; 




[IX] a black matrix on the plurality of the first touch electrodes and the plurality of the second touch electrodes, the black matrix overlapping the bank.

A display device with integrated touch screen, the display device comprising: 

[I] an organic light emitting device layer on a substrate, the organic light emitting device layer comprising a first electrode on the substrate, 

[II] a bank dividing the first electrode, 


[III] an organic light emitting layer on the first electrode and the bank, and 

[IV] a second electrode on the organic light emitting layer; 

[VI] a plurality of color filters in direct contact with [V] an encapsulation layer of the organic light emitting device layer; 




[VII] a plurality of first touch electrodes and a plurality of second touch electrodes on a top of the plurality of the color filters, the plurality of the first touch electrodes and the plurality of the second touch electrodes overlapping a boundary portion between the plurality of the color filters; 
bridge electrodes connected to, through contact portions, the first touch electrodes adjacent to each other, wherein the bridge electrodes intersect the second touch electrodes; 

[VIII] a first touch line provided on the substrate and connected to one end of at least a corresponding one of the first touch electrodes extending in a first direction; 
a pad provided on the substrate; 
a first touch driver connected with the first touch line through the pad; and 

[IX] a black matrix on the plurality of the first touch electrodes and the plurality of the second touch electrodes, the black matrix overlapping the plurality of the first touch electrodes and the plurality of the second touch electrodes, wherein the bridge electrodes, the contact portions, and the bank directly overlap each other in a cross-sectional view.





Claim 1 of instant differs most substantively from claim 1 of the patent – in [V] above – by the recitation of the encapsulation layer including at least one inorganic film.
However, the disclosure of the patent discusses the encapsulation layer capable of being formed from at least one inorganic layer as a measure to prevent water or oxygen being introduced to the device layer (col. 8, ll. 55 – 58).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the patent’s encapsulation to include at least one inorganic film, as claimed, to prevent the penetration of water or oxygen into the device layer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 7, 9 – 11, 13 – 15, 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwon et al. (2016/0378224; hereinafter Kwon).

Regarding claim 1, Kwon discloses a display device (Figures 33J, 34B; [0003]) comprising: 
a light emitting device layer (Comprising DP-OLED; [0187]) on a substrate (Comprising SUB; [0113]), the light emitting device including a first electrode (Comprising AE), a bank (Comprising PXL) dividing the first electrode (Comprising AE), a light emitting layer (Comprising EML) on the first electrode (Comprising AE) and the bank (Comprising PXL), and a second electrode (Comprising CE) on the light emitting layer (Comprising EML); 
an encapsulation layer (Comprising TFE) on the light emitting device layer (Comprising DP-OLED), the encapsulation layer (Comprising TFE) including at least one inorganic film [0112]; 
a plurality of color filters (Comprising CF; [0185]) on the encapsulate layer (Comprising TFE); 
a plurality of first touch electrodes (Comprising SP1-L; [0283]) and a plurality of second touch electrodes (Comprising SP2-C; [0305]) on the plurality of the color filters (Comprising CF), the plurality of the first touch electrodes (Comprising SP1-L) and the plurality of the second touch electrodes (Comprising SP2-C) overlapping a boundary portion between the plurality of the color filters (Comprising NPXA in each of Figures 34J, 34B shown in alternative form of Figures 26C, 27C); 
a first touch line (Figure 32A: SL1-1...SL1-3) provided on the substrate ([0267]: Conductive layers comprising touch signal lines formed on SUB in Figures 31D) and electrically connected to one end of the first touch electrodes (Comprising SP1 of Figure 32A) extending in a first direction (DR1); 
a black matrix (Figures 33J, 34B: TS-BM; [0300]) on the plurality of the first touch electrodes (Comprising SP1-L) and the plurality of the second touch electrodes (Comprising SP2-C; [0307]), the black matrix (Comprising TS-BM) overlapping the bank (Comprising PXL).

Regarding claim 2, Kwon discloses the display device of claim 1.  Kwon discloses the device wherein the plurality of the color filters (Comprising CF of Figures 33J, 34B) comprise a first color filter including a first color material, a second color filter including a second color material, and a third color filter including a third color material [0259].

Regarding claim 3, Kwon discloses the display device of claim 2.  Kwon discloses the device wherein two adjacent color filters of the first to the third color filters (Figures 33J, 33B: Adjacent portions of CF, shown as CF-E) overlap each other (Figures 26C, 27C) in a boundary portion (Comprising NPXA) therebetween.

Regarding claim 4, Kwon discloses the display device of claim 2.  Kwon discloses the device wherein all of the first to the third color filters overlap each other in a boundary portion therebetween ([0237]: Boundary between all of color filter CF in Figure 26B may take the form shown in Figure 26C, which is interpreted as analogously applicable to Figures 33J, 34B).

Regarding claim 7, Kwon discloses the display device of claim 1.  Kwon discloses the device wherein the plurality of the first touch electrodes (Comprising SP1-L of Figure 33E) and the plurality of the second touch electrodes (Comprising SP2-C of Figure 34B) are disposed on a top of the color filters (Comprising CF).


Regarding claim 9, Kwon discloses the display device of claim 1.  Kwon discloses the device further comprising an insulation layer (Comprising at least one of TS-CF, TS-OC1 of Figure 36D) disposed between the black matrix (Comprising TS-BM) and the plurality of first touch electrodes (Comprising SP2), wherein the insulation layer (Comprising at least one of TS-CF, TS-OC1 of Figure 36D) is disposed on the first touch electrodes (Comprising SP2) and the second touch electrodes (Comprising instances of SP1 connected by at least one of CP1-C1, CP1-C2).

Regarding claim 10, Kwon discloses the display device of claim 9.  Kwon discloses the device further comprising bridge electrodes (Comprising CP2-L2 of Figure 36D) disposed on a layer different from a layer on which the first (Comprising SP2) and the second (Comprising instances of SP1 connected by at least one of CP1-C1, CP1-C2, similar to illustration of Figure 37A) touch electrodes are disposed, and connected to, through contact portions (Comprising TS-CH2), the first touch electrodes (Comprising SP2) adjacent to each other (Similar to illustration of Figure 37A), wherein the bridge electrodes (Comprising CP2-L2) intersect the second touch electrodes (Comprising instances of SP1 connected by at least one of CP1-C1, CP1-C2).

Regarding claim 11, Kwon discloses the display device of claim 10.  Kwon discloses the device wherein the black matrix (Comprising TS-BM of Figure 36D) is disposed on the insulation layer (Comprising at least one of TS-CF, TS-OC1) and the bridge electrodes (Comprising CP2-L2).

Regarding claim 13, Kwon discloses the display device of claim 1.  Kwon discloses the device wherein the color filters include a transparent organic layer [0185].

Regarding claim 14, Kwon discloses the display device of claim 13.  Kwon discloses the device wherein the transparent organic layer is formed of one or more of acryl resin, epoxy resin, phenolic resin, polyamide resin and polyimide resin [0203].

Regarding claim 15, Kwon discloses the display device of claim 1.  Kwon discloses the device wherein the substrate is a plastic film or a glass substrate [0113].

Regarding claim 19, Kwon discloses the display device of claim 1.  Kwon discloses the device further comprising an overcoat layer (Comprising TS-OC1 of Figure 36D) between the plurality of color filters (Comprising TS-CF) and the plurality of first touch electrodes (Comprising SP2) and between the plurality of color filters (Comprising TS-CF) and the plurality of second touch electrodes (Comprising instances of SP1 connected by at least one of CP1-C1, CP1-C2, similar to illustration of Figure 37A).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

i.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon.

Regarding claim 8, Kwon discloses the display device of claim 1.  Kwon discloses the device wherein the plurality of the first touch electrodes (Comprising SP1-L of Figure 33J) are arranged to overlap a boundary portion (Comprising CF-E) between the plurality of the color filters (Comprising CF; [0288]), and the plurality of the second touch electrodes (Comprising SP2-C of Figure 34B) are arranged to overlap a boundary portion (Comprising CF-E) between the plurality of the color filters (Comprising CF).
Kwon does not expressly state the device being provided wherein the aforementioned first and second touch electrodes’ overlap with color filter boundary portions, being in first and second (differing) directions.

However, each among Kwon’s first (e.g. SP1 of Figure 33J) and second (e.g. SP2 of Figure 34B) electrodes extends in first (e.g. DR1 of Figure 32A) and second (e.g. DR2 of Figure 32B), differing directions relative to the display area (DA) wherein they are formed, similarly describing the relationship to pixel areas (PXA of Figures 33A, 34A) wherein color filters (CF of Figures 33J, 34B) are formed.  This is considered a silent teaching of the differing directions of touch electrodes’ overlap with the color filter boundary portions.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Kwon provides a silent teaching of the device being provided wherein the plurality of the first touch electrodes are arranged to overlap a boundary portion between the plurality of the color filters in a first direction, and the plurality of the second touch electrodes are arranged to overlap a boundary portion between the plurality of the color filters in a second direction which is different from the first direction, as claimed, in view of the reasoning above.


ii.	Claims 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Kwon et al. (2017/0059752; hereinafter Jaejoong).

Regarding claim 5, Kwon discloses the display device of claim 1.  Kwon discloses the device (Figures 33J, 34B) wherein the black matrix (Comprising TS-BM) overlaps the plurality of the first touch electrodes (Comprising SP1-L) and the plurality of the second touch electrodes (Comprising SP2-C).
Kwon does not explicitly disclose the device wherein the bank comprises a light absorbing material.
In the same field of endeavor, Jaejoong discloses a high resolution display device (Figure 7B; [0003]) whose bank layer (Comprising 40) used to define pixel areas [0100] is formed from light absorbing material [0104].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Kwon to be modified wherein the bank comprises a light absorbing material, in view of the teaching of Jaejoong, to establish a higher resolution display device.

Regarding claim 12, Kwon in view of Jaejoong discloses the display device of claim 5.  Kwon discloses the device (Figure 33C) wherein the color filters are disposed to overlap each other (Comprising CF-E) in an area (Comprising NPXA; see also Figure 33J) overlapping the bank (Comprising PXL).


iii.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Baek et al. (2015/0155347; hereinafter Baek).

Regarding claim 6, Kwon discloses the display device of claim 1.  
Kwon does not explicitly disclose the device wherein a width of the bank is equal to or greater than a width of the black matrix.
In the same field of endeavor, Baek teaches a display (Figure 6; [0003]) forming a light shielding layer (Comprising 210) with a width (Ls) and a bank layer (Comprising 130) with a width (Lb) that is one in the same, to prevent light leakage between adjacent pixels [0050].  The light shielding layer is interpreted to function analogous to Kwon’s black matrix.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Kwon to be modified wherein a width of the bank is equal to or greater than a width of the black matrix, in view of the teaching of Baek, to prevent light leakage between adjacent pixels.


iv.	Claims 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Choi et al. (2014/0061597; hereinafter Choi).

Regarding claim 16, Kwon discloses the display device of claim 1.  
Kwon does not explicitly disclose the device further comprising, a pad provided on the substrate; and a first touch driver electrically connected with the first touch line through the pad.
In the same field of endeavor, Choi discloses a display having improved flexibility and visibility [0003] comprising a pad (2350 of Figures 3, 4; [0041]) provided on the substrate (1000; [0037]); a first touch driver (500 of Figure 2) connected with the first touch line (231b) through the pad ([0046], [0110]). 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Kwon to be modified as further comprising, a pad provided on the substrate; and a first touch driver electrically connected with the first touch line through the pad, in view of the teaching of Choi, to achieve improved flexibility and visibility.

Regarding claim 17, Kwon in view of Choi discloses the display device of claim 16.  
Kwon does not expressly state the device being provided as further comprising a second touch driver, wherein the second touch electrodes extending in a second direction are connected to a second touch line at one end thereof, and the second touch line is connected to the second touch driver through another pad.

However, by the same manner in which Choi’s high resolution display [0003] uses a first set of electrodes (2331 of Figure 4) being coupled with lines (231b) to a pad (2350), the second set of electrodes (2332) are similarly coupled with lines (231c) to corresponding pads, by which detection and voltage application is facilitated with both sets of electrodes [0047].  This teaching of detection or a voltage being applied, by requiring a source of said detection or voltage being applied, is interpreted as implying a functional equivalent to first and second drivers.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Kwon to be modified as further comprising a second touch driver, wherein the second touch electrodes extending in a second direction are connected to a second touch line at one end thereof, and the second touch line is connected to the second touch driver through another pad, in view of the teaching of Choi, to establish a higher resolution display device.

Regarding claim 18, Kwon in view of Choi discloses the display device of claim 17.  Kwon discloses the device wherein the first touch electrodes receive a driving pulse from the first touch driver ([0217]: Touch screen driven with detecting signals applied to first touch electrodes) through the first touch line (Figure 36A: One of SL1-1...SL-3 or SL2-1...SL2-3), and the second touch driver receives charging variation amounts of touch sensors from the second touch electrodes ([0218]: Touch signals read out from second touch electrodes), and wherein the touch sensors are disposed respectively in intersection portions of the first touch electrodes and the second touch electrodes (Bridge [0319] connecting adjacent sensing parts [0320] and overlapping another connecting part, as shown in Figure 36D).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621